DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 01/14/2022.
Claims 1-10 have been amended, claims 11-20 have been canceled, new claims 23-32 have been added, and claims 21-22 were previously canceled.  Currently, claims 1-10 and 23-32 are pending.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 09/29/2021 and 10/12/2021 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are enclosed with this Office action.

Terminal Disclaimer

The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,437,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Remarks

In view of the terminal disclaimer filed and approved on 01/14/2022, the double patenting rejection with respect to U.S. Patent No. 10,437,841 has been withdrawn.

The amendment to Specification filed 01/14/2022 is effective to overcome the objection to Specification presented in the previous Office action.  Therefore, the objection to the Specification has been withdrawn.

The term “computer- readable medium” recited in claim 32 is interpreted as including only memory/storage devices and excluding non-statutory signals per se as specified by Applicant (see Remarks filed 01/14/2022, page 14, under “New Claims 23-32” section) and supported by Specification (see paragraph [0097]).  As such, a machine-readable medium comprising instructions as recited in claim 32 is directed to an article of manufacture (i.e., statutory category of invention).

Applicant’s arguments, see Remarks, pages 12-13, filed 01/14/2022, with respect to independent claim 1 and similarly applied to other independent claims 23 and 32 have been fully considered and are persuasive.  In addition, in view of further consideration and search, the prior art rejection of claims 1-10 and 23-32 has been withdrawn. 

Claims 1-10 and 23-32 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for selecting a bot of a digital assistant from amongst several bots of the digital assistant, which comprises receiving a query from a user that is directed to the digital assistant, identifying several bots based on the query, providing respective features assigned to the several bots to a machine learning model to generate scores for the several bots based upon the features assigned to the several bots, selecting the bot from the several bots based upon the scores generated by the machine learning model, and presenting an output of the bot to the user based upon the bot being selected wherein the output is presented by the bot based upon the query.
 
The closest prior art of record, Vidal et al. (WO-2015086493-A1) teaches a process in a virtual assistant interactivity platform (see Fig. 1), which includes receiving an input query from a user (see page 8, lines 13-15), identifying a subset of virtual assistants based on the user query (see page 8, lines 16-18), generating an expert score for each virtual assistant based on matching topics associated with the query and the virtual assistant (see page 12, lines 1-11), selecting certain number of highest scoring virtual assistants based on these scores (see page 12, lines 14-19), submitting the query to the selected virtual assistants (see page 12, lines 25-26), and providing responses/answers received from at least some of the selected virtual assistants to the user (see page 13, lines 7-9).

Zhang (U.S. Patent No. 10,692,006) teaches a process for providing answers to a query/question from a user including a process for selecting an expert from a plurality of experts using a model that is trained to select “experts” that are likely to be able to provide a good answer to a query based on characteristics/features associated with question(s) and characteristics/features associated with the expert(s) (see Abstract and [column 3, lines 13-42]), wherein the model is used to assign a score to each potential expert, and the system further allows for ranking/sorting the potential experts and selecting one or more of the experts based on their score (see [column 9, lines 12-35]).
 
However, Vidal et al. and/or Zhang fails to anticipate or render obvious the recited feature(s) of providing, for the several bots, respective features assigned to the several bots to a machine learning model, wherein the features are based upon responses generated by the several bots to queries previously received by the several bots, wherein the machine learning model has been trained based on profiles of a plurality of bots, and further wherein the machine learning model generates scores for the several bots based upon the features assigned to the several bots, as in independent claim 1.  

In addition, Vidal et al. and/or Zhang fails to anticipate or render obvious the recited feature(s) of providing features assigned to a bot to a machine learning model, wherein the features are based upon responses generated by the bot to queries previously received by the bot, wherein the machine learning model has been trained based on profiles of a plurality of bots, and further wherein the machine learning model generates scores for the several bots based upon the features assigned to the bot, as in independent claims 23 and 32.
 
.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164